         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 1 of 31




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                       No. 4:17-CR-00403

         v.                                         (Chief Judge Brann)

    RAYMOND KRAYNAK,

               Defendant.

                            MEMORANDUM OPINION

                                SEPTEMBER 3, 2021

I.      BACKGROUND

        In 2017, Raymond Kraynak—a doctor of osteopathy who was registered by

the Drug Enforcement Administration to prescribe Schedule II, III, IV, and V

controlled substances—was indicted on twelve counts of unlawfully distributing and

dispensing a controlled substance, in violation of 21 U.S.C. § 841(a)(1), five counts

of unlawfully distributing and dispensing a controlled substance resulting in death,

in violation of 21 U.S.C. § 841(a)(1), and two counts of maintaining a drug-involved

premises, in violation of 21 U.S.C. § 856(a)(1).1

        In Count Thirteen of the indictment, Dr. Kraynak is charged with causing the

death of R.C. by prescribing Alprazolam, Hydrocodone, Carisoprodol; in Count

Fourteen with causing the death of D.H. by prescribing Oxycodone; in Count Fifteen

with causing the death of A.K. by prescribing Oxycodone and Alprazolam; in Count


1
     Doc. 3.
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 2 of 31




Sixteen with causing the death of M.L. by prescribing Temazepam, Alprazolam, and

Hydrocodone; and in Count Seventeen with causing the death of C.S. by prescribing

Oxycodone, Carisoprodol, Diazepam, and Zolpidem.2

       In early 2020, both Kraynak and the Government exchanged notices of expert

testimony, with the Government asserting that it intended to offer testimony from

Stephen M. Thomas, M.D., and Kraynak asserting that he intended to offer

testimony from Carol Warfield, M.D.3 In March 2020, Kraynak filed a motion to

exclude the expert testimony of Dr. Thomas.4 On August 5, 2020, this Court

conducted a Daubert hearing on that motion and, on November 9, 2020, the Court

denied that motion.5

       On February 4, 2021, the Court set this matter for trial to commence

September 7, 2021 and imposed a series of pretrial deadlines, including that pretrial

motions be filed by May 10, 2021, and motions in limine be filed by June 7, 2021.6

By June 7, 2021, Kraynak had not provided the Government with a summary of Dr.

Warfield’s testimony and, accordingly, the Government filed a motion to compel

Kraynak to produce that summary.7




2
    Id. at 19.
3
    Doc. 53.
4
    Doc. 57.
5
    Docs. 90, 93, 94.
6
    Doc. 101.
7
    Doc. 127.
                                         2
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 3 of 31




        Despite the deadlines set forth above, at a pretrial conference held on August

9, 2021, one month prior to trial, counsel for the Defendant informed the Court and

the Government that he was attempting to hire an expert toxicologist. On August 13,

2021, Kraynak provided the Government with a very brief notice of expert opinion

related to the proposed testimony of Susan M. Skolly-Danziger, Pharm.D.8 This

belatedly disclosed notice of expert testimony provoked a corresponding motion to

exclude, which the Government filed on August 18, 2021.9 Kraynak has since

submitted a more thorough summary of Dr. Skolly-Danziger’s proposed

testimony.10

        A.     Dr. Skolly-Danziger’s Proposed Expert Testimony

        Dr. Skolly-Danziger offers opinions regarding the five decedents whose

deaths form the basis of Counts Thirteen through Seventeen.

               1.   Opinion Regarding R.C.

        As to R.C., the victim identified in Count Thirteen of the Indictment, Dr.

Skolly-Danziger noted that some of R.C.’s prescription history is incomplete

because hydrocodone was not reported in Pennsylvania’s centralized database until

2016—after the events at issue in this Count of the Indictment—and, thus, there is




8
     Doc. 165-1.
9
     Doc. 164.
10
     Doc. 170.
                                           3
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 4 of 31




little information about R.C.’s hydrocodone prescription history.11 Postmortem

blood tests revealed the presence of 38 mcg/mL of Acetaminophen, 550 ng/mL of

hydrocodone, and 4.4 ng/mL of hydromorphone.

        Dr. Skolly-Danziger noted that R.C.’s test was reportedly drawn from the

femoral region,12 which is important because femoral blood is furthest from the

organs in the center of the body and, thus, is less likely to be contaminated by the

high levels of drugs that are present in those organs.13 Nevertheless, Dr. Skolly-

Danziger questioned “whether the sample was femoral blood as the volume was 35

mL since the femoral vein does not hold typically more than 20 mL of blood.”14

Moreover, she found it notable that the blood sample was not treated with an

anticoagulant or anti-enzymatic agent, because blood may clot or suffer from

“biotransformation of some particular drugs” without such anticoagulant or anti-

enzymatic agents.15 Because R.C.’s blood was not treated with an anticoagulant, the

blood did clot; in Dr. Skolly-Danziger’s opinion, it is possible that, in the process of

rehydrating the blood, too much or too little fluid was introduced, which may have

impacted drug concentrations within the blood sample.16



11
     Doc. 174 at 11-12. Although not relevant to the disposition of this motion, it is notable that the
     absence of records related to R.C.’s hydrocodone prescription history is traceable to the fact
     that Kraynak’s records were, as Dr. Thomas opined, substandard and incomplete.
12
     Doc. 170 at 5.
13
     Doc. 174 at 13-14.
14
     Doc. 170 at 6.
15
     Doc. 174 at 14-15.
16
     Id. at 15-16.
                                                  4
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 5 of 31




        Dr. Skolly-Danziger opined that hydrocodone has been found lethal with

blood levels ranging from 120 to 1600 ng/ML, which vary by person based upon a

number of factors, including drug tolerance.17 Nevertheless, the levels of

hydrocodone present in R.C.’s system were “far beyond any blood level that would

be possible for a patient to achieve who followed a regimen of taking

hydrocodone/acetaminophen 10/325 mg three times a day,” which was the substance

and amount that R.C. was prescribed.18

        Dr. Skolly-Danziger further opined that “[b]ecause both hydrocodone and

acetaminophen are combined in one tablet, I would expect that the level of

acetaminophen would have been much higher if the Decedent took more medication

than recommended (i.e., 120 tablets to be given over 30 days at 4 times a day).”19

Dr. Skolly-Danziger hypothesized that there are two possible reasons for that

discrepancy: “1) [t]he Decedent could not process or metabolize the hydrocodone

due to enzymatic issues including CYP2D6 inhibition and/or 3A4 inhibition and/or

2) [t]he Decedent ingested a separate source of hydrocodone other than what is

known from what was dispensed.”20

        Dr. Skolly-Danziger posited that the first explanation is “likely” the correct

explanation.21 She reaches that conclusion because of the presence of


17
     Id. at 8.
18
     Id. at 10.
19
     Id.
20
     Id. at 10-11.
21
     Id. at 11.
                                           5
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 6 of 31




diphenhydramine, which “inhibit[s] the metabolism of the Hydrocodone and

therefore [may] lead to the higher levels of the Hydrocodone in the blood.”22

               2.         Opinion Regarding D.H.

        With respect to D.H., the victim identified in Count Fourteen of the

Indictment, Dr. Skolly-Danziger observed that blood tests after D.H.’s death

revealed the presence of numerous drugs, “including barbiturates, cannabinoids,

salicylates (aspirin), amphetamines, antidepressants, antihistamines, antipsychotic

agents, benzodiazepines, CNS stimulants, cocaine and metabolites, hallucinogens,

sedatives/hypnotics,        hypoglycemics,   muscle   relaxants,   non-steroidal   anti-

inflammatory agents, opiates, opioids, and other analytes.”23 Blood tests also

revealed 796 ng/mL of oxycodone and 17.6 ng/mL of oxymorphone.24 No autopsy

was performed25 which, according to Dr. Skolly-Danziger, means that possible

causes of death other than drugs cannot be eliminated.26

        D.H.’s blood sample was drawn from the heart, and Dr. Skolly-Danziger

opined that heart blood should only be used as a last resort, since the heart “can be

close to gastric contents and may pick up some unabsorbed gastric contents,

particularly . . . remnants of pills that were not absorbed in the blood.”27 Moreover,



22
     Doc. 174 at 21-22.
23
     Doc. 170 at 11.
24
     Id. at 12.
25
     Id.
26
     Doc. 174 at 23-24.
27
     Id. at 24.
                                             6
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 7 of 31




“heart blood . . . may be contaminated from other areas, destruction from other areas

that are rich sources of drug contents such as lungs, liver, also the heart.”28 The

reliability of D.H.’s blood sample may further be compromised, in Dr. Skolly-

Danziger’s opinion, by D.H.’s prior gastric bypass surgery, which Dr. Skolly-

Danziger stated may result in a longer absorption time for drugs, which in turn means

that there is a higher drug concentration in the gastric contents that could be absorbed

into the heart blood.29 In Dr. Skolly-Danziger’s view, “[t]he only way to determine

this was not the case was to obtain a peripheral blood specimen such as femoral

blood and compare the drug concentration to that of the central blood (heart

blood).”30 Dr. Skolly-Danziger speculated that “[t]he Decedent’s specimen . . . [was]

likely contaminated by gastric contents.”31

        Dr. Skolly-Danziger further asserted that no anticoagulants or preservatives

were used in the blood sample, which may impact the sample.32 Dr. Skolly-Danziger

also noted that “[p]ostmortem drug concentrations in blood may not always reflect

ante-mortem drug concentrations in blood due to the movement of drugs after death.

The phenomenon is referred to as post-mortem redistribution (PMR) . . . When PMR



28
     Id.
29
     Id. at 23. Because drugs are often not absorbed well by individuals who have had gastric bypass
     surgery, Dr. Skolly-Danziger opines that “long-acting drugs . . . really should not be used in
     someone who has a gastric bypass.” Id. at 29. This testimony directly undermines any notion
     that Kraynak issued opioid prescriptions to D.H. within the usual course of professional
     practice and for a legitimate medical purpose.
30
     Doc. 170 at 15.
31
     Id. at 14.
32
     Id. at 12-13.
                                                   7
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 8 of 31




occurs, blood specimens drawn from the central body cavity and heart generally will

have higher drug concentrations post-mortem than specimens drawn from peripheral

areas, most commonly the femoral vein.”33 She concluded that the “postmortem

oxycodone concentration of 796 ng/mL was exceptionally high. The Decedent’s

oxycodone concentration was approximately 8 times higher than concentrations of

oxycodone attained by following recommendations in the package insert.”34

               3.      Opinion Regarding A.K.

        With regard to A.K., the victim identified in Count Fifteen of the Indictment,

Dr. Skolly-Danziger opined that A.K.’s issues with blood sugar may have slowed

the absorption of drugs.35

        Post-mortem blood tests revealed the presence of alprazolam at 290 ng/mL,

which Dr. Skolly-Danziger opined is “extremely high,” well above therapeutic

levels,36 and is “consistent with intentional overuse or abuse.”37 Despite the

extremely high levels of alprazolam, Dr. Skolly-Danziger observed that, as a general

matter, an overdose of alprazolam “lead[s] to sedation but not to death” unless it is

combined with other drugs because alprazolam does not bind well to the respiratory

center of the brain.38 In contrast, Dr. Skolly-Danziger opined that, in contrast, the



33
     Id. at 15.
34
     Id. at 14.
35
     Doc. 174 at 30.
36
     Id. at 31.
37
     Doc. 170 at 19.
38
     Id. at 33-35.
                                           8
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 9 of 31




level of oxycodone in A.K. was at or near therapeutic levels39 and, given the low

levels of other drugs, it is “not a slam dunk” that alprazolam combined with other

drugs killed A.K.40

               4.      Opinion Regarding M.L.

        As to M.L., the victim identified in Count Sixteen of the Indictment, Dr.

Skolly-Danziger noted the blood sample was again drawn from the heart and was

not preserved with any anticoagulants or preservatives.41 Tests of that sample

revealed several drugs in M.L.’s system, including, among others, temazepam at 393

ng/mL, alprazolam at 218 ng/mL, and hydrocodone at 183 ng/mL.42

        Dr. Skolly-Danziger opined that the levels of alprazolam and hydrocodone

exceeds the levels that would be present had M.L. used the substances as prescribed,

and that the absence of analgesics (such as acetaminophen) in M.L.’s blood is

“suspicious if the Decedent had ingested the product Vicodin, which is hydrocodone

combined with acetaminophen.”43 In Dr. Skolly-Danziger’s opinion, this absence

indicates “that either, the Decedent used a form of hydrocodone that did not contain

acetaminophen, the blood specimen is not that of the Decedent, or the blood was not

tested for acetaminophen.”44 Furthermore, Dr. Skolly-Danziger opined that the level



39
     Id. at 37.
40
     Id. at 65.
41
     Id. at 38-39.
42
     Doc. 170 at 20.
43
     Id. at 21.
44
     Id.
                                         9
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 10 of 31




of pregabalin is above the level that has been associated with toxic effects.45

               5.         Opinion Regarding C.S.

        As to C.S., the victim identified in Count Seventeen of the Indictment, Dr.

Skolly-Danziger noted that

        a prescription for 150 tablets of oxycodone 30 mg was . . . written by
        Dr. Kraynak and filled by [an] independent pharmacy on April 22,
        2014. The directions for the oxycodone were to take one (1) tablet every
        three to four hours if needed [for pain]. A review of C.S.’s Rite-Aid
        prescription history from December 11, 2012, to October 16, 2015,
        shows the Decedent had filled 150 tablets of 30mg of oxycodone on
        April 29, 2014. The prescription for the 150 tablets of oxycodone was
        written and filled just 7 days after the last oxycodone prescription was
        written and filled.46

        Blood tests revealed the presence of multiple drugs in C.S.’s system, including

oxycodone at 991 ng/mL and oxymorphone at 171 ng/mL; these quantities indicated

to Dr. Skolly-Danziger that C.S. may have been a “rapid metabolizer,” meaning that

her body rapidly converted oxycodone into highly potent oxymorphone.47 In general,

individuals who are rapid metabolizers may have higher levels of oxymorphone than

a doctor would otherwise predict.48 Dr. Skolly-Danziger opined that the levels of

oxycodone and oxymorphone in C.S.’s blood far exceeded the therapeutic range and

was inconsistent with taking the drugs as prescribed,49 although all other drugs in




45
     Id.
46
     Id. at 23.
47
     Doc. 174 at 43-44.
48
     Id. at 44.
49
     Id. at 45.
                                            10
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 11 of 31




C.S.’s system were within therapeutic levels.50

        B.      Motion to Exclude

        As discussed previously, Kraynak’s patently untimely expert disclosure

prompted the Government to file a motion to exclude that expert testimony.51 Based

on subsequent disclosures from the defense and the Daubert hearing conducted in

this matter on August 26, 2021, the Government has narrowed the scope of its

motion and concedes that Dr. Skolly-Danziger is qualified to testify as a toxicology,

pharmacology, and pharmacy expert.52

        The Government argues that Dr. Skolly-Danziger’s opinions should

nevertheless be excluded for three reasons. First, the Government argues that her

opinions are not reliable because she merely presents “selective, isolated

possibilities based on unknown and hypothetical facts, suspicions, and generalized

concerns as challenges to the post-mortem toxicological analysis of blood samples

from deceased victims” that “rest on subjective beliefs, unknown information, and

speculation, unsupported by facts specific to this case .”53

        Second, the Government contends that Dr. Skolly-Danziger’s opinion does

not fit the case and will not assist the jury in resolving relevant disputed factual

issues, as she does not offer any conclusions based on medical expertise, her



50
     Doc. 170 at 25.
51
     Doc. 164.
52
     See Doc. 174 at 6-7.
53
     Doc. 175 at 1. See id. at 1-9.
                                          11
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 12 of 31




“opinion does not embrace either the application of medical judgment to Kraynak’s

prescribing behavior, or an interpretation of Kraynak’s medical judgment in

prescribing controlled substances,” and because her opinion focuses to some extent

on the patients’ conduct, rather than Kraynak’s conduct.54 Finally, the Government

asserts that Dr. Skolly-Danziger’s opinion should be excluded because the

prejudicial effect of her opinion substantially outweighs any probative value that it

offers.55

          The parties have filed supplemental briefing following the conclusion of the

Daubert hearing and, as such, this matter is now ripe for disposition.56 For the

following reasons, the Government’s motion will be granted.

II.       DISCUSSION

          Federal Rules of Evidence 702 and 703 govern the admissibility of expert

testimony and set forth certain criteria for admissibility. Expanding upon those

Rules, the United States Supreme Court set out the standard for admissibility of

expert testimony in Daubert v. Merrell Dow Pharm., Inc.57 The Court in Daubert

delegated to district courts a “gatekeeping responsibility” under Rule 702, which

requires that courts determine at the outset whether an expert witness may “testify

to (1) scientific knowledge that (2) will assist the trier of fact.”58 That gate-keeping


54
      Id. at 10; see id. at 9-14.
55
      Id. at 14-15.
56
      Docs. 175, 176.
57
      509 U.S. 579 (1993).
58
      Id. at 592.
                                           12
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 13 of 31




function demands an assessment of “whether the reasoning or methodology

underlying the testimony is scientifically valid” as well as “whether that reasoning

or methodology properly can be applied to the facts in issue.”59 A district court

“exercises more control over experts than over lay witnesses,” since “[e]xpert

evidence can be both powerful and quite misleading because of the difficulty in

evaluating it.”60

        Following Daubert, the United States Court of Appeals for the Third Circuit

cast expert admissibility determinations in light of three basic requirements:

(1) qualification; (2) reliability; and (3) fit.61 The qualification prong demands that

the proffered expert possess sufficient “specialized knowledge” to testify as an

expert.62 To satisfy the reliability prong, an expert’s opinion “must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation.’”63 The Third Circuit has set forth eight non-exclusive factors that “a

district court should take into account” when deciding the reliability of expert

testimony:

        (1) whether a method consists of a testable hypothesis; (2) whether the
        method has been subject to peer review; (3) the known or potential rate
        of error; (4) the existence and maintenance of standards controlling the
        technique’s operation; (5) whether the method is generally accepted;
        (6) the relationship of the technique to methods which have been
        established to be reliable; (7) the qualifications of the expert witness

59
     Id. at 592-93.
60
     Id. at 595 (internal quotation marks omitted).
61
     In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741-43 (3d Cir. 1994) (“Paoli II”).
62
     Id. at 741.
63
     Id. at 742 (quoting Daubert, 509 U.S. at 589).
                                                 13
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 14 of 31




        testifying based on the methodology; and (8) the non-judicial uses to
        which the method has been put.64

With regard to the fit prong, the Third Circuit explained that admissibility “depends

. . . on the proffered connection between the scientific research or test result . . . and

[the] particular disputed factual issues.”65

        The burden of proof for admissibility of expert testimony falls upon the party

that seeks to introduce the evidence.66 However, as the Third Circuit has emphasized,

“[t]he test of admissibility is not whether a particular scientific opinion has the best

foundation or whether it is demonstrably correct. Rather, the test is whether the

particular opinion is based on valid reasoning and reliable methodology.”67

        This standard is not intended to be a high one, nor is it to be applied in
        a manner that requires the plaintiffs to prove their case twice—they do
        not have to demonstrate to the judge by a preponderance of the evidence
        that the assessments of their experts are correct, they only have to
        demonstrate by a preponderance of evidence that their opinions are
        reliable.68

District courts must always be cognizant of the fact that “[t]he analysis of the

conclusions themselves is for the trier of fact when the expert is subjected to cross-

examination.”69




64
     Id. at 742 n.8.
65
     Id. at 743 (internal quotation marks omitted).
66
     Oddi v. Ford Motor Co., 234 F.3d 136, 145 (3d Cir. 2000)
67
     Id. (internal quotation marks omitted).
68
     Id. (internal quotation marks omitted).
69
     Id. (internal quotation marks omitted).
                                                 14
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 15 of 31




        A.     Timeliness of the Proposed Expert Opinion

        First, although not raised by the Government, the Court notes that notice of

Kraynak’s proposed expert witness was untimely, with Kraynak having provided

notice of the witness to the Government on August 13, 2021—less than one month

prior to the commencement of trial on September 7, 2021.70

        Federal Rule of Criminal Procedure 16(b)(1)(C) provides that, at the

Government’s request, a defendant must

        give to the government a written summary of any testimony that the
        defendant intends to use under Rules 702, 703, or 705 of the Federal
        Rules of Evidence as evidence at trial, if—(i) the defendant requests
        disclosure under subdivision (a)(1)(G) [providing for government
        disclosure of its expert witnesses] and the government complies . . .
        This summary must describe the witness’s opinions, the bases and
        reasons for those opinions, and the witness’s qualifications.

        That Rule is “intended to minimize surprise that often results from unexpected

expert testimony, reduce the need for continuances, and to provide the opponent with

a fair opportunity to test the merit of the expert’s testimony through focused cross-

examination.”71 “Significantly, although no specific timing requirements are

included, it is expected that the parties will make their requests and disclosures in a

timely fashion.”72 Exclusion of expert witnesses is warranted “when defendants fail

to serve timely notice of their intent to call them as witnesses.”73


70
     Doc. 165-1 at 1.
71
     United States v. Hoffecker, 530 F.3d 137, 185 (3d Cir. 2008) (internal quotation marks
     omitted).
72
     Id. (brackets and internal quotation marks omitted).
73
     Id.
                                                 15
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 16 of 31




        In January 2020 Kraynak requested notice of expert testimony, which the

Government provided.74 This triggered a reciprocal obligation for Kraynak to

provide the Government with a summary of its proposed expert witnesses,75 and to

do so in a timely manner.76 It is simply not possible to conclude that Kraynak’s

disclosure—less than one month prior to a trial that is itself expected to last

approximately one month—may be deemed timely, particularly when more than 43

months has passed between the date of the indictment and the date that Kraynak

provided notice of the proposed expert testimony.77

        Nevertheless, despite the incredible delay in submitting the notice of proposed

expert testimony to the Government, the Court recognizes that the Government still

had approximately twenty-five days to prepare to counter that expert testimony at

trial, which appears to be a sufficient amount of time for the Government to prepare

for trial and was sufficient time for the Government to file this motion to exclude.

Accordingly, although the Court is displeased with the production of a new proposed

expert witness so close to trial, it will not exclude that witness pursuant to Rule 16.

        B.      Reliability of the Proposed Expert Opinion

        Turning then to the reliability of Dr. Skolly-Danziger’s opinions, the Court

concludes that her opinions are largely unreliable, as many of her conclusions are


74
     Doc. 52.
75
     Fed. R. Crim. P. 16(b)(1)(C).
76
     Hoffecker, 530 F.3d at 185.
77
     See id. at 188 (finding it significant that the defendant “had 34 months after his indictment to
     obtain the” excluded expert testimony).
                                                    16
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 17 of 31




based upon speculation.

               1.         Opinion as to R.C.

        With regard to blood tests conducted on R.C., Dr. Skolly-Danziger testified at

the Daubert hearing that the blood sample that was drawn was not treated with an

anticoagulant or anti-enzymatic agent and, as a result, the blood clotted.78 She noted

that, as a result of that clot, fluid needed to be added to the blood, and there was no

indication of how much fluid was added.79 Dr. Skolly-Danziger noted that, if too

much fluid is added, the tests results will be diluted but, if too little fluid is added,

the results will be inflated.80 However, she was unable to offer an opinion as to what

happened with R.C.’s test and testified at the Daubert hearing that “it’s unknown

how did it affect the concentration of any substances that were in this collected

blood, especially after this clotting event. And so this—this is unknown, and it can

affect, then, the analyzed blood as to the concentration.”81

        Dr. Skolly-Danziger’s opinion as to how clotting may have impacted the

sample of R.C.’s blood relies far too heavily on speculation to be deemed reliable

since, by her own admission, it is entirely “unknown” how or if the clotting and

rehydration of that blood impacted the blood sample. There similarly is no evidence

that the absence of preservatives had any impact on the blood sample.



78
     Doc. 174 at 14-16.
79
     Id. at 15-17.
80
     Id. at 16.
81
     Id.
                                               17
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 18 of 31




        Dr. Skolly-Danziger next opined that “[b]ecause both hydrocodone and

acetaminophen are combined in one tablet, I would expect that the level of

acetaminophen would have been much higher if the Decedent took more medication

than recommended (i.e., 120 tablets to be given over 30 days at 4 times a day).”82

Dr. Skolly-Danziger hypothesized that it is “likely” that “[t]he Decedent could not

process or metabolize the hydrocodone due to enzymatic issues including CYP2D6

inhibition and/or 3A4 inhibition.”83 Dr. Skolly-Danziger explained at the Daubert

hearing that the presence of diphenhydramine (Benadryl) “inhibit[s] the metabolism

of the Hydrocodone and therefore [may] lead to the higher levels of the Hydrocodone

in the blood.”84 Dr. Skolly-Danziger was unable to express that opinion with any

definitiveness, and explained that it was merely “a suspicion of” hers that her

explanation was correct, despite the fact that the diphenhydramine in R.C.’s system

was not “all that high.”85

        Dr. Skolly-Danziger’s opinion is again based solely on supposition and

speculation. She cannot conclude with any reasonable certainty either that the

presence of Benadryl in R.C.’s system led to the elevated levels of hydrocodone in

comparison to the levels of acetaminophen, or why the levels of hydrocodone and

acetaminophen are not in proportion. Moreover, her conclusions here are directly at



82
     Id.
83
     Id. at 10-11.
84
     Doc. 174 at 21-22.
85
     Id. at 21.
                                        18
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 19 of 31




odds with her earlier speculative opinion that the blood sample was untrustworthy

and may have been compromised by the lack of preservatives or the amount of fluid

used to rehydrate the blood; if the sample were compromised, then Dr. Skolly-

Danziger would necessarily be unable to testify as to what the test results mean.

               2.      Opinion as to D.H.

        With respect to D.H., the blood sample was drawn from the heart, and Dr.

Skolly-Danziger opined that heart blood is “close to gastric contents and may pick

up some unabsorbed gastric contents, particularly . . . remnants of pills that were not

absorbed in the blood” and “may be contaminated from other areas, destruction from

other areas that are rich sources of drug contents such as lungs, liver, also the

heart.”86 This is particularly so, Dr. Skolly-Danziger opined, because D.H. had prior

gastric bypass surgery, which may result in a longer absorption time for drugs, which

in turn means that the gastric contents absorbed into the heart blood may have a

higher drug concentration.87 Dr. Skolly-Danziger then opined that the blood test was

“likely contaminated by gastric contents.”88

        The conclusion that D.H.’s blood test was likely contaminated by gastric

contents or the contents of other organs is again highly speculative. While it may be

accurate that, as a general matter, gastric bypass surgery results in increased levels

of drugs in gastric contents, and that gastric contents may sometimes contaminate


86
     Doc. 170 at 24.
87
     Id. at 23.
88
     Id. at 15.
                                            19
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 20 of 31




heart blood through the process of postmortem redistribution or by other means,

there is no evidence whatsoever that this occurred here.89 Moreover, Dr. Skolly-

Danziger’s conclusion “within a reasonable degree of medical certainty”90 that

gastric contents contaminated the blood sample is directly undermined by her

assertion that “[t]he only way to determine [that contamination did not occur is] to

obtain a peripheral blood specimen such as femoral blood and compare the drug

concentration to that of the central blood (heart blood),”91 which she did not, and

could not, do. In light of these contradictory assertions and clear speculation, this

portion of Dr. Skolly-Danziger’s opinion is simply not reliable.

        Similarly, while Dr. Skolly-Danziger again asserts that no anticoagulants or

preservatives were used in the blood samples, which may impact the D.H.’s blood

sample,92 there is no evidence that the absence of anticoagulants or preservatives had

any impact on D.H.’s blood sample; indeed, unlike R.C., there is no contention that

D.H.’s blood sample clotted. In the absence of any evidence related to the impact

that the absence of anticoagulants or preservatives had on D.H.’s blood sample, Dr.

Skolly-Danziger is unable to offer anything other than speculation as to whether and

how D.H.’s blood sample may have been affected. Thus, her opinion in this respect



89
     See id. (noting that, when postmortem redistribution does occur, “blood specimens drawn from
     the central body cavity and heart generally will have higher drug concentrations post-mortem
     than specimens drawn from peripheral areas” (emphasis added)).
90
     Doc. 174 at 45.
91
     Doc. 170 at 15.
92
     Id. at 12-13.
                                                 20
        Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 21 of 31




is unreliable.93

                3.      Opinion as to A.K.

        With respect to A.K., Dr. Skolly-Danziger opined that the level of alprazolam

in A.K.’s blood was “extremely high” and well above therapeutic levels,94 but was

generally unlikely to alone cause death because alprazolam does not bind well to the

respiratory center of the brain and generally must be combined with other drugs to

be lethal.95 She further opined that the level of oxycodone in A.K.’s blood was at or

near therapeutic levels.96 Thus, at the Daubert hearing Dr. Skolly-Danziger opined

that, despite warnings issued by the Food and Drug Administration (FDA) that

oxycodone and alprazolam should not be mixed due to the possibility of lethal

consequences,97 it was “not a slam dunk that [oxycodone], even when combined with

Alprazolam, was the cause of death.”98 She testified that this should simply “be

investigated” as a potential cause of death.99

        This opinion is not only highly speculative, but also falls outside of Dr.

Skolly-Danziger’s proffered area of expertise. During the Daubert hearing, Dr.



93
     Similarly, while Dr. Skolly-Danziger opines that no autopsy was performed, which means that
     no other causes of death may be excluded, Doc. 174 at 23-24, there is no evidence of any other
     potential means of death. Moreover, given the massive quantities of oxycodone in D.H.’s
     system, Doc. 62 at 8; Doc. 170 at 12, it is extremely difficult to argue that anything other than
     oxycodone caused D.H.’s death.
94
     Doc. 174 at 31.
95
     Id. at 33-35.
96
     Id. at 37.
97
     Id. at 35-36.
98
     Id. at 65-66
99
     Id.
                                                   21
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 22 of 31




Skolly-Danziger emphasized that she was “not trying to interpret cause and manner

of death. That’s not my role here.”100 Based upon these clear limitations in Dr.

Skolly-Danziger’s opinion, her supposition regarding the potential cause of death

for A.K. is unreliable.

         Although Kraynak argues that A.K. was diabetic and could have died from

sugar issues or kidney issues,101 there is no testimony or evidence that A.K. may

have died as a result of any specific issues other than drug use. Moreover, there is

no definitive evidence or testimony that A.K. was even diabetic; Dr. Skolly-

Danziger was only able to offer that A.K. was taking medication that is prescribed

to diabetic individuals and that “normally” people with metabolic issues with respect

to blood sugar are diabetic.102 Any opinion that A.K. was diabetic, and that diabetes

may have played a role in his death, is therefore entirely speculative.

         Kraynak further argues that the jury must hear Dr. Skolly-Danziger’s

testimony that the FDA did not issue a warning not to mix oxycodone and

alprazolam until after A.K.’s death,103 which Kraynak argues undermines Dr.

Thomas’ expert opinion that Kraynak should not have prescribed this combination

to A.K.104 However, any testimony from Dr. Skolly-Danziger as to the propriety of



100
      Id. at 65.
101
      Doc. 176 at 5-6.
102
      Doc. 174 at 30; see Doc. 60 at 8-9 (Dr. Thomas describing A.K.’s medical history with no
      mention of diabetes).
103
      Id. at 35-36.
104
      Doc. 176 at 7.
                                               22
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 23 of 31




Kraynak issuing such a prescription is inherently unreliable, as she is not a medical

doctor, and would be unable to offer an opinion as to the medical judgment that is

implicated when a physician issued such prescriptions prior to the FDA issuing a

warning against this practice. There is no evidence that Dr. Skolly-Danziger is aware

of what knowledge doctors possessed about the dangers of prescribing oxycodone

and alprazolam together prior to the FDA’s warning, and she is unable to offer any

judgment regarding whether the prescriptions that Kraynak issued to A.K. were

within the usual course of professional practice and for a legitimate medical purpose.

Accordingly, any such testimony is unreliable.

                4.         Opinion as to M.L.

         As to M.L., Dr. Skolly-Danziger noted that the blood sample was again drawn

from the heart and was not preserved with any anticoagulants or preservatives.105

However, Dr. Skolly-Danziger again fails to connect this hypothetical issue with any

actual impact on M.L.’s blood sample. For the reasons previously discussed, her

opinion on this matter cannot be deemed reliable.

         Dr. Skolly-Danziger further opined that, while the levels of hydrocodone

present in M.L.’s blood were above the therapeutic range, the absence of

acetaminophen in M.L.’s blood is “suspicious if the Decedent had ingested the

product Vicodin, which is hydrocodone combined with acetaminophen.”106 Dr.



105
      Doc. 174 at 38-39.
106
      Doc. 170 at 21.
                                                23
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 24 of 31




Skolly-Danziger opined “that either, the Decedent used a form of hydrocodone that

did not contain acetaminophen, the blood specimen is not that of the Decedent, or

the blood was not tested for acetaminophen.”107 This opinion offers little in the way

of helpful or testable information given that, by Dr. Skolly-Danziger’s own

admission, the absence of acetaminophen in M.L.’s system could be traceable to

something as innocuous as the blood having not been tested for that substance. Thus,

Dr. Skolly-Danziger’s opinion that the blood test results are “suspicious” amount to

little more than speculation, and her opinions must be excluded as unreliable.

                 5.     Opinion as to C.S.

         With respect to C.S., Dr. Skolly-Danziger opines that, based on the fact that

C.S.’s blood tests revealed the presence oxycodone at 991 ng/mL and oxymorphone

at 171 ng/mL, C.S. might have been a “rapid metabolizer” who rapidly converted

oxycodone into highly potent oxymorphone.108 She further opines that the levels of

oxycodone in C.S.’s blood far exceeded the therapeutic range and was inconsistent

with taking the drugs as prescribed.109 Both opinions appear to “be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation’”110 and are thus reliable. However, as discussed below, these opinions

do not fit this case.



107
      Id.
108
      Doc. 174 at 43-44.
109
      Id. at 45.
110
      Paoli II at 742 (quoting Daubert, 509 U.S. at 589).
                                                 24
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 25 of 31




         C.      Fit of the Proposed Expert Opinion


         The Government next argues that Dr. Skolly-Danziger’s opinions should be

excluded because she is not able to present any opinion within a reasonable degree

of medical certainty—she is not a medical doctor and cannot comment on the

medical judgment involved in prescribing controlled substances or the ultimate

cause of death for the five decedents.111 Moreover, the Government asserts that Dr.

Skolly-Danziger misunderstands the material issues in the case, as part of her

opinion focuses on the patients’ conduct after they received the prescription, rather

than the doctor’s conduct in issuing the prescriptions.112

         Many of Dr. Skolly-Danziger’s opinions that were not excluded as unreliable

must nevertheless be excluded because they do not fit this case. First, Dr. Skolly-

Danziger improperly focuses on the conduct of the decedents, or on matters that

occurred after Kraynak issued the prescriptions. Dr. Skolly-Danziger opines that, as

to all five of the decedents at issue here, the drug levels found in the decedents’ blood

tests are far in excess of what would result from following the recommended dosage

and were consistent with abuse of the medications.113 However, this is not relevant.

The Third Circuit has emphasized that the focus in cases such as this is on the

conduct of the physician who prescribes a controlled substance. “[B]y placing a



111
      Doc. 175 at 9-11.
112
      Id. at 11-14.
113
      Doc. 170 at 10, 14, 19, 21, 24.
                                           25
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 26 of 31




prescription for a controlled substance, issued outside of the usual course of medical

practice, in the hands of an ultimate user a physician completes the offense of

dispensing under 21 U.S.C. § 841(a)(1),” even if the prescription is never filled.114

         Given this context, whether one or all of the decedents abused the controlled

substances or used them in excess of the recommended doses is simply irrelevant to

any defense that Kraynak could proffer and, thus, provides no “connection between

the scientific research or test result . . . and [the] particular disputed factual

issues.”115 At least in the case of C.S., it could be argued that the only relevance of

such information is to demonstrate that Kraynak did not issue the prescription in the

usual course of professional practice and for a legitimate medical purpose. Kraynak

issued a prescription for 150 tablets of oxycodone 30 mg to C.S., and then issued an

identical prescription just seven days later.116 Dr. Skolly-Danziger notes that C.S.

was to take one tablet every three to four hours if needed117 and, thus, should have

used, at most, 56 tablets of oxycodone within seven days. Accordingly, each

prescription, if the oxycodone were used properly, should have lasted approximately

three weeks, and a request for more oxycodone after seven days is a clear indication

that C.S. was abusing the medication, which should perhaps have been a warning

sign to Kraynak that he should not issue a second prescription.



114
      United States v. Tighe, 551 F.2d 18, 21 (3d Cir. 1977).
115
      Paoli II, 35 F.3d at 743 (internal quotation marks omitted).
116
      Doc. 170 at 23.
117
      Id. at 24.
                                                   26
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 27 of 31




         Similarly, Dr. Skolly-Danziger opined that C.S. was a rapid metabolizer who

quickly turned oxycodone into the highly potent analyte oxymorphone.118 However,

while Kraynak accurately notes this opinion, he misconstrues the relevance of this

information. Although Kraynak asserts that the elevated levels of oxymorphone

“indicates that the result of the blood test does not accurately reflect the postmortem

controlled substance levels,”119 Dr. Skolly-Danziger in fact simply opines that the

elevated levels only indicate that C.S. was a rapid metabolizer.120 This opinion thus

does nothing to undermine the validity of C.S.’s blood test results.

         Regardless of whether C.S. was a rapid metabolizer, the blood test establishes

that she had oxycodone in her blood at 991 ng/mL, which Dr. Skolly-Danziger

acknowledges is far beyond the level that would be expected from therapeutic use.121

Given that C.S. indisputably had lethal quantities of oxycodone in her system, the

fact that she may also have been a rapid metabolizer is irrelevant. Even if that fact

were of any consequence, it has no bearing on the two relevant issues here: whether

Kraynak prescribed substances in the usual course of professional practice and for a

legitimate medical purpose, and whether those prescribed substances were the but-

for cause of C.S.’s death. As such, this opinion also does not fit this case.




118
      Doc. 174 at 42-43.
119
      Doc. 176 at 10.
120
      Doc. 170 at 24.
121
      Id. at 25.
                                           27
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 28 of 31




         Second, as to D.H., Dr. Skolly-Danziger opined that “[b]ecause both

hydrocodone and acetaminophen are combined in one tablet, I would expect that the

level of acetaminophen would have been much higher if the Decedent took more

medication than recommended (i.e., 120 tablets to be given over 30 days at 4 times

a day).”122 She theorized it is likely that the presence of diphenhydramine

(Benadryl), “inhibit[ed] the metabolism of the Hydrocodone and therefore [may

have] le[]d to the higher levels of the Hydrocodone in the blood.”123 Regardless of

whether Dr. Skolly-Danziger’s theory is correct, it is ultimately of no relevance to

this case. Whether the hydrocodone levels in C.S.’s blood were increased by the

presence of Benadryl has no impact on the question of whether Kraynak issued the

hydrocodone prescription in the usual course of professional practice and for a

legitimate medical purpose, or whether that hydrocodone actually caused C.S.’s

death. Consequently, this opinion does not fit the case, and must also be excluded.

         D.     Admissibility Under Rule 403

         Finally, the Government argues that, regardless of whether Dr. Skolly-

Danziger’s opinions are admissible under Daubert, they should be excluded under

Federal Rule of Evidence 403 because their prejudicial impact substantially

outweighs any probative value.124 The Government contends that admission of the

opinion “invites speculation and conjecture and will divert the jury’s attention from


122
      Doc. 170 at 10.
123
      Doc. 174 at 21-22.
124
      Doc. 175 at 14-15.
                                         28
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 29 of 31




essential issues concerning the legitimate medical purpose of the prescriptions and

whether the prescriptions were within the usual course of professional practice” and

will likely confuse the jury.125 The Court agrees.

         The Federal Rules of Evidence provide that, to be admissible, evidence must

be relevant.126 However, pursuant to Rule 403, even relevant evidence may be

excluded “if its probative value is substantially outweighed by a danger of one or

more of the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”127 “Rule

403 recognizes that a cost/benefit analysis must be employed to determine whether

or not to admit evidence; relevance alone does not ensure its admissibility.”128

“However, . . . there is a strong presumption that relevant evidence should be

admitted, and thus for exclusion under Rule 403 to be justified, the probative value

of evidence must be ‘substantially outweighed’ by the problems in admitting it.”129

“This presumption in favor of admission requires weighing the maximum reasonable

probative force for the offered evidence against the likely prejudicial impact of the

evidence.”130 “In sum, highly probative evidence is exceptionally difficult to




125
      Id.
126
      FED. R. EVID. 402.
127
      FED. R. EVID. 403.
128
      GN Netcom, Inc. v. Plantronics, Inc., 930 F.3d 76, 85 (3d Cir. 2019) (internal quotation marks
      omitted).
129
      Id. (citations and internal quotation marks omitted).
130
      Id. (internal quotation marks omitted).
                                                   29
         Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 30 of 31




exclude.”131

         Here, Dr. Skolly-Danziger’s opinions—to the extent that they are relevant—

have limited probative value and are likely to confuse the issues and mislead the

jury. As a general matter, Dr. Skolly-Danziger’s opinion with respect to the

collection and preservation of blood samples appears to be well founded and

unchallenged. Nevertheless, as discussed previously, Dr. Skolly-Danziger does not,

and cannot, connect any shortcomings in the collection and preservation procedures

of the five decedents’ blood samples with any actual errors, inconsistencies, or

inaccuracies in the relevant blood samples.

         Thus, not only is such testimony of limited probative value, but it would

encourage the jury to speculate on the accuracy of the samples and guess as to

whether the failure in some instances to use anticoagulants or preservatives had any

real impact on the blood tests. The jury would be invited to delve unnecessarily into

conjecture on whether and why acetaminophen was not found in certain blood tests,

or whether gastric contents somehow contaminated heart blood. This would greatly

distract the jury from the central questions in Counts Thirteen through Seventeen—

that is, whether Kraynak issued prescriptions in the usual course of professional

practice and without a legitimate medical purpose, and whether the prescribed drugs

were the but-for cause of death for the five individuals identified in those Counts.



131
      Id. (internal quotation marks omitted).
                                                30
       Case 4:17-cr-00403-MWB Document 179 Filed 09/03/21 Page 31 of 31




       The jury would also likely be confused about the central issues in this case,

and likely would be left wondering whether they need to focus on issues such as

whether a decedent was a rapid metabolizer, and whether those peripheral

determinations have any impact on Kraynak’s guilt or innocence. Given the high

likelihood that Dr. Skolly-Danziger’s opinions would mislead the jury and confuse

the issues, the Court concludes that any probative value of that testimony is

substantially outweighed by these concerns. Consequently, Dr. Skolly-Danziger’s

opinions must be excluded pursuant to Rule 403.

III.   CONCLUSION

       For the foregoing reasons, the Court concludes that Dr. Skolly-Danziger’s

expert testimony is not admissible. Accordingly, the Government’s motion to

exclude will be granted.

       An appropriate Order follows.



                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              Chief United States District Judge




                                         31
